Title: Bernard Peyton to Thomas Jefferson, 18 September 1819
From: Peyton, Bernard
To: Jefferson, Thomas


						
							Dear Sir,
							
								Rich’d
								18 Septr 1819
							
						
						Seeing no prospect of an opportunity by water soon, have asked the favor of Col Randolph to allow his servant to take up a small Box for you, which has been detained here with the Cement for a considerable time waiting a conveyance.
						Understanding that you have been much afflicted with the Rheumatism lately, mentioned it to my friend Major Gibbon, who has also suffered greatly with it, & he has furnished me with the enclosed memorandum on the treatment of it, with a request that I would forward it to you, with his respectful Complts:—hoping you may find some benefit from it, remain
						
							Very respectfully Sir
							Your Mo: Obd:
							
								Bernard Peyton
							
						
					